  '~
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November 1, 1987)


                    Pedro Rabanales-Gonzalez                                   Case Number: 3: 19-mj-21935

                                                                               Adam F. Doyle
                                                                               Defendant's Attorne


REGISTRATION NO. 7499 7298
                                                                                                                rm~
                                                                                                                  - :         i;::o
                                                                                                                               H
                                                                                                                     ;,! ___ ,"",.::~=
                                                                                                                                         ..h"'



THE DEFENDANT:                                                                                                   MAY      16         2019
 12:1 pleaded guilty to count(s) 1 of Complaint
                                                                                                      CLEP_ 1-i. U.';". f.V~T'-'.''.'."'··;" C>0URT
 D was found guilty to count( s)
   after a plea of not guilty.                                               BY
                                                                                   "=-:-· >! ,-·11.-.;""·;:i1~-'"' ,.-,1: ,~. ,, JFORNIA
                                                                                                                                 DEPUTY          ,.
   Accordingly, the defendantis ad"ud
                                  J g ed guilty of such count(s) , which involve the followin g offen e ( s)
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               fsl TIME SERVED                           0                                             days

  12:1 Assessment: $10 WAIVED    12:1 Fine: WAIVED
  12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                                 charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, May 16, 2019
                                                                             Date of Imposition of Sentence

                                                                                                                                                      I
                                                                              ~~
                                                                             HONORABLE ROBERT A. MCQUAID
                                                                                                                                                      I
                                                                                                                                                      '
                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                      I
                                                                                                                                                      I
Clerk's Office Copy                                                                                                                3:19-mj-21935
                                                                                                                                                      I'
                                                                                                                                                      I
                                                                                                                                                      J
